 


113 HR 4614 IH: Park Partner Enhancement Act
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4614 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2014 
Mr. Huffman (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To enhance and clarify the ability of the National Park Service to work cooperatively with Park Partners to better use philanthropic and other non-Federal investments to achieve common objectives, public purposes and benefits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Park Partner Enhancement Act. 
2.Park Partner enhancements 
(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, acting through the National Park Service, may enter into agreements under section 814(g) of Public Law 104–333 (16 U.S.C. 1f) and section 101(d) of Public Law 104–208 (16 U.S.C. 1g) with educational institutions and non-profit organizations (referred to in this Act as a Park Partner) to advance National Park Service programs and projects including, but not limited to, the following, each of which shall be considered a public purpose under section 6305 of title 31, United States Code: 
(1)To cooperatively manage improvements on lands and programs within or related to one or more units of the National Park System. 
(2)To assist the National Park Service to plan, design, and construct National Park facilities and trails and restore landscapes and resources within or related to one or more units of the National Park System. 
(3)To provide educational and interpretive programs and services within or related to one or more units of the National Park System on a cost-recovery basis. 
(4)To develop, produce, publish, distribute, or sell educational and interpretive materials and products.  
(5)To raise funds and assets through donation to support National Park Service projects and programs. 
(b)Contributions of volunteersThe Secretary of the Interior may consider the fair value of services performed by persons who volunteer their services required for the agreement to the National Park Service and who are recruited, trained, and supported by a Park Partner as not more than 50 percent of an in-kind contribution of the Park Partner for purposes of any cost sharing requirement under any agreement entered into under subsection (a). 
(c)Financial contributionsAny funds donated, proceeds received, or cost-recovery amounts provided through agreements entered into under subsection (a) shall be retained by the Secretary or the Park Partner in accordance with the relevant agreement and such proceeds shall remain available, without future appropriation, until expended for preservation, restoration, operation, maintenance, interpretation, public programs, and related expenses of the National Park Service or Park Partner.    
 
